Citation Nr: 0022921	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  97-32 780A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals (Board) decision rendered August 29, 
1997, which determined that the veteran failed to timely 
submit a request for waiver of recovery of an overpayment of 
Improved Disability Pension benefits in the calculated amount 
of $1,061.60.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from May 1958 to 
March 1961, and from March 1961 to March 1967.

This matter comes before the Board as the result of a motion 
by the veteran alleging clear and unmistakable error in a 
decision by the Board issued on August 29, 1997.  




FINDINGS OF FACT

1.  The August 1997 Board decision found that the veteran 
failed to timely submit a request for waiver of recovery of 
an overpayment of Improved Disability Pension benefits in the 
calculated amount of $1,061.60.  

2.  The record does not suggest that any of the correct 
facts, regarding the issue of the timeliness of the waiver 
request, as they were known at that time, were not before the 
Board at the time of the August 1997 decision.

3.  The August 1997 decision by the Board which found that 
the veteran failed to timely submit a request for waiver of 
recovery of an overpayment of Improved Disability Pension 
benefits in the calculated amount of $1,061.60 did not 
involve improper application of statutory and regulatory 
provisions extant at the time of the decision.


CONCLUSION OF LAW

The moving party's allegations of clear and unmistakable 
error in the August 1997 Board decision which found that the 
veteran failed to timely submit a request for waiver of 
recovery of an overpayment fail to meet the threshold 
pleading requirements for revision of the Board decision on 
grounds of clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 2000); 38 C.F.R. §§ 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has argued that there was clear and unmistakable 
error ("CUE") in the August 29, 1997, Board decision, which 
found that the veteran failed to timely submit a request for 
waiver of recovery of an overpayment of pension benefits in 
the amount $1,061.60.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's August 29, 1997, decision contains CUE.  That 
determination found that the veteran had failed to timely 
summit a request for waiver of overpayment of pension 
benefits.  The veteran, instead, has offered argument 
regarding why he feels the underlying indebtedness was 
improperly created. 

The moving party has submitted several written statements 
subsequent to the Board's decision which he asserts are 
relevant to his motion, all of which contain the same 
principle contentions.  He argues that the evidence of record 
at the time of the August 1997 decision established that the 
underlying debt in question was improperly created and if the 
RO had corrected its mistake, there would have been no debt 
and therefore, no need for a waiver request.  This is, of 
course, essentially the same argument he made before the 
Board prior to the August 1997 decision.  

In this regard, the Board notes that in its August 1997 
decision, the Board observed that the veteran, in December 
1986, had questioned the propriety of the indebtedness in 
question.  However, in the August 1997 decision, the Board 
also determined that while the question of the propriety of 
the indebtedness is generally "inextricably intertwined" 
with the issue of entitlement to waiver of its recovery, the 
limited question of the timeliness of a waiver request was 
not so related and was a matter independent of that regarding 
the debt's propriety.  The question of the propriety of the 
indebtedness was thus, referred to the RO for appropriate 
action.  Accordingly, as a preliminary matter, the veteran's 
arguments made in connection with this CUE motion concerning 
how the debt was created are irrelevant because the Board, in 
that decision, did not and could not, based on lack of 
jurisdiction at that time, render a decision regarding the 
creation of the debt.  Simply put, the Board, in its August 
1997 decision, never reached the question of the proper 
creation of the indebtedness at issue.  

Thus, the veteran's allegations regarding the propriety of 
the indebtedness does not constitute a valid claim of CUE.  
As stated by the Court with respect to CUE in RO rating 
decisions, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE in 
decisions of the regional office.  "Clear and unmistakable 
error is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts; it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE 
"are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that [clear and unmistakable error] is a very specific and 
rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
August 1997 decision included those contained in his 
VA Form 21-6897, Statement of Income and Net Worth-
Disability, written statements from the veteran and VA 
documents relating to his pension benefits.  The Board noted 
that an overpayment of pension benefits in the amount of 
$1,061.60 resulted following a report by the veteran that his 
family's countable income had increased during calendar year 
1985.  The Board noted that the veteran was notified of the 
overpayment no later than August 1, 1986.  The Board cited 
the fact that the veteran submitted a copy of an August 1986 
notice with other documentation in February 1996.  The Board 
next noted that the veteran did not request waiver of 
recovery of the existing overpayment until February 29, 1996, 
during a personal hearing conducted at the RO.  

The Board then cited and applied the pertinent regulation, 
38 C.F.R. § 1.963(b)(2) (1996), which provided that a request 
for a waiver of an indebtedness shall only be considered...if 
made within 180 days following the date of notice of 
indebtedness, if such notice was issued on or after April 1, 
1983.  Noting that the veteran's waiver request was received 
10 years after he was first notified of his right to request 
a waiver in 1986, the Board concluded that the request for 
waiver was not timely received.  

Additionally, the Board, in its August 1997 decision, 
parenthetically noted that there was no merit to the 
veteran's contention that the overpayment was the result of 
discriminatory practices by VA.  Noting that documentation 
submitted by the veteran in early 1996 demonstrated 
unequivocally that he was, in fact, notified of the amount of 
the overpayment at issue, as well as his right to request a 
waiver of recovery of the same, the Board observed that the 
veteran's allegation of mistreatment due to his physical 
disabilities and his contention that he was never notified of 
his right to request a waiver were groundless.  

Based on the foregoing, the Board finds that the failure by 
the Board in the August 1997 decision to find the veteran's 
request for waiver of overpayment timely is not an 
"undebatable" error.  The August 1997 Board decision was, 
therefore, consistent with and supported by the law then 
applicable for determining whether the veteran's overpayment 
waiver request was timely filed.  38 U.S.C.A. §§ 5107, 
5302(a) (West 1991); 38 C.F.R. § 1.963(b) (1996).  Moreover, 
the Board's current review confirms that the Board reviewed 
all the correct facts relating to the timeliness of the 
waiver request as they were known at the time of the 1997 
decision.  Therefore, the Board finds that the conclusion 
that the waiver request was not timely filed was a reasonable 
exercise of adjudicatory judgment and did not involve CUE.  

Similarly, the undersigned notes that the other arguments 
raised by the veteran relate to the interpretation and 
evaluation of the evidence.  In this respect, the veteran has 
raised a generic allegation of error concerning the August 
1997 Board decision, but not necessarily the discrete issue 
of CUE.  The veteran has alleged that the August 1997 
decision was the product of error essentially because the 
decision failed to consider all the evidence, which he 
claimed demonstrated that the RO failed to allow him to 
explain certain income he reported on his Statement of Income 
and Net Worth in 1986.  This argument represents an example 
of disagreement as to how the evidence was interpreted and 
evaluated, and as noted above, in fact does not even address 
the issue decided by the Board in the August 1997 decision; 
and as such cannot constitute a basis for a finding of CUE.  
See 38 C.F.R. § 20.1403(d)(3); see also Luallen, supra.

In addition, the Board notes that to the extent that the 
veteran's CUE motion contains allegations of discriminatory 
practices by VA that may be construed as allegations 
regarding the failure of VA to comply with the duty to 
assist, the Board notes that the development by the Board 
appears to have been thorough.  Nevertheless, any failure of 
the duty to assist by VA in the August 1997 Board decision is 
not a basis for a finding of CUE.  See 38 C.F.R. 
§ 20.1403(d)(2) (1999).  The Board finds that there has been 
no failure to apply the correct statutory or regulatory 
provision nor failure to consider the correct facts as they 
were known at the time, and thus, no CUE.  See Damrel, 6 Vet. 
App. at 245. 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
August 29, 1997, decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.



ORDER

The motion for revision of the August 29, 1997, Board 
decision on the grounds of clear and unmistakable error is 
denied.



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals


 


